UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended October 14, 2007 o TRANSITION REPORT PERSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida 33166 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer x Accelerated filer o Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defied in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock $.10 par value, 6,456,078 shares outstanding at November 1, 2007 Class A Common Stock $.10 par value, 8,797,422shares outstanding at November 1, 2007 BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SEVEN PERIODS ENDED OCTOBER 14, 2007 TABLE OF CONTENTS PAGE PART I - Financial Information Item 1. Financial Statements - unaudited Condensed Consolidated Balance Sheets (unaudited) at October 14, 2007 and April 1, 2007 2 Condensed Consolidated Statements of Income (unaudited) for theThree and Seven Periods Ended October 14, 2007 and October 8, 2006 3 Condensed Consolidated Statement of Stockholders' Equity (unaudited) for theSeven Periods Ended October 14, 2007 4 Condensed Consolidated Statements of Cash Flows (unaudited) for theSeven Periods Ended October 14, 2007 and October 8, 2006 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 - 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 - 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II - Other Information Item 1. Legal Proceedings 29- 30 Item 1A. Risk Factors 30 Item 6. Exhibits and Reports on Form 8-K 31 Signature 32 Certifications - 1 - BENIHANA INC. AND SUBSIDIARIES PART I –
